207 F.2d 951
WOOD LUMBER CO.v.VAUGHN.VAUGHNv.WOOD LUMBER CO.
No. 14464.
United States Court of AppealsFifth Circuit.
Nov. 18, 1953.

Erle Pettus, Jr., Al. G. Rives, Birmingham, Ala., Jackson, Rives, Pettus & Peterson, Birmingham, Ala., of counsel, for Wood Lumber Co.
Thomas E. Skinner, Dan P. Barber, Birmingham, Ala., Wilkinson & Skinner, Birmingham, Ala., of counsel, for Vaughn.
Before HOLMES and RIVES, Circuit Judges, and KENNAMER, District Judge.
HOLMES, Circuit Judge.


1
This is an action to recover compensation for personal services.  On February 20, 1952, Gilbert L. Vaughn (hereinafter referred to as the plaintiff) filed this suit against Wood Lumber Company, a Delaware corporation (hereinafter referred to as the defendant), claiming approximately $18,000 for work and labor done and performed by the plaintiff at the request of the defendant for the year 1951.  The defendant answered the complaint denying that any compensation was due the plaintiff, and filed a counter-claim seeking recovery of $12,600 for excessive over-payments to the plaintiff for said year.  In accordance with the verdict of the jury, the court below entered judgment for the defendant, except as to the counter-claim which was not allowed, both parties appealing from said judgment.


2
While the verdict in this case may be inconsistent from a standpoint of strict logic, it is not without substantial evidence to support it.  Neither is it without law and justice to support it.  The jury evidently decided to leave the parties where it found them, and to grant relief to neither.  The law sometimes does that, and it would do no good for us to discuss the facts of a case like this, where the issues were peculiarly for the jury, and no reversible error of law if found in the record.  Federal jurisdiction depends solely upon diversity of citizenship, and the law of Alabama governs our decision.


3
Affirmed.